NOT RECOMMENDED FOR PUBLICATION
                               File Name: 18a0131n.06

                                           No. 17-1601

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                   FILED
CLARA PATRICK,                                           )                   Mar 14, 2018
                                                         )               DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                              )
                                                         )
               v.                                        )     ON APPEAL FROM THE
                                                         )     UNITED STATES DISTRICT
STATE FARM FIRE AND CASUALTY                             )     COURT FOR THE EASTERN
COMPANY,                                                 )     DISTRICT OF MICHIGAN
                                                         )
       Defendant-Appellee.                               )
                                                         )



BEFORE: SILER and LARSEN, Circuit Judges; BLACK, District Judge.*

       BLACK, District Judge. After Clara Patrick’s house burned down and State Farm denied

her insurance claim, she sued for breach of contract. And after a three-day trial, a jury returned a

verdict in State Farm’s favor. Patrick now challenges one of the jury instructions from the trial.

We affirm.

                                                  I.

       In January 2014, Patrick bought a house in Detroit, Michigan for $3,600. The house was

uninhabitable at the time because it was missing almost everything but walls and a roof. It had

no running water, no working toilets, no furnace, no kitchen cabinets. The water lines had

frozen. Scrappers had stripped the other pipes.


       *
        The Honorable Timothy S. Black, United States District Judge for the Southern District
of Ohio, sitting by designation
No. 17-1601, Patrick v. State Farm Fire & Casualty Co.


       About a month later, Patrick applied for homeowner’s insurance from State Farm.

Despite the house’s condition, Patrick told State Farm that the plumbing and heating were

adequate, properly installed, and maintained. She also told State Farm that the house would be

her primary residence, occupied 52 weeks per year. Based on these representations, State Farm

issued a standard homeowner's policy.

       In early April 2014, the house caught fire. A Detroit Fire Department Captain and a fire

investigator both determined that the fire had been intentionally set. The investigator also noted

that the fire was unlike most fires set by vandals because vandals typically strip wiring and other

valuable metals before starting fires, but the house’s wiring and aluminum downspouts were

untouched.

       After the fire, Patrick filed a claim with State Farm seeking over $100,000 for damage to

the house and loss of personal property allegedly inside the house during the fire. State Farm

denied the claim, in part because Patrick’s policy required her to reside in the house, which she

had never done. Instead, she had continued to live where she had lived for more than a decade

prior to buying the house: with her adult son in a different house on the other side of the city.

       Patrick then sued in state court, and State Farm removed the case to federal court.

At trial, the parties agreed that Patrick could not recover unless she resided in the house at the

time of the fire, but disagreed on the definition of “reside.” State Farm contended that “reside”

meant to actually live in the house; Patrick contended that “reside” also encompassed the intent

to live there in the future. The district court refused to issue a jury instruction incorporating

either definition. Instead, the district court left to the jury the determination of what “reside”

meant under the policy, and issued this instruction:

           Plaintiff, in this case, is seeking damages under a homeowners policy of
       insurance. This policy provides such coverage so long as Plaintiff “resided” at the

                                                -2-
No. 17-1601, Patrick v. State Farm Fire & Casualty Co.


       insured premises. Under the definition of reside, a person may simultaneously
       reside at multiple dwellings.
                                     .       .         .

       This language let Patrick argue that she simultaneously resided in the house with her son

(because she lived there) and in the house she had purchased (because she intended to live there

in the future). But the jury rejected her argument, and returned a verdict in State Farm’s favor.

Patrick now challenges the legal accuracy of the jury instruction.

                                                 II.

       We review Patrick’s challenge de novo. United States v. Blanchard, 618 F.3d 562, 571

(6th Cir. 2010). And we will reverse only if we find that the jury instructions, on the whole,

were confusing, misleading, or prejudicial. Micrel, Inc. v. TRW, Inc., 486 F.3d 866, 881 (6th Cir.

2007). Because this is a diversity action, we apply Michigan’s substantive law. Montgomery v.

Wyeth, 580 F.3d 455, 459 (6th Cir. 2009).

       The Michigan Supreme Court’s decision in Heniser v. Frankenmuth Mutual Insurance

Co., 534 N.W.2d 502 (Mich. 1995), serves as the major premise for Patrick’s challenge.

Heniser, she argues, held that “reside” has a legal meaning encompassing the intent to live in a

home in the future.    The jury instruction at issue here never mentioned future intent, she

contends, so it misstated the law. Because courts should construe insurance policies against their

drafters, she continues, and because insurance companies would reap millions in inequitable

profits if they could charge premiums for policies they would not honor until policy owners had

moved in to the insured homes, she claims, we should reverse and remand for a new trial.

       We find this argument devoid of merit because Patrick misrepresents Heniser’s holding.

She quotes the first paragraph from section II.C. of the opinion, but omits the first sentence:

“While the definition of ‘reside’ may be ambiguous in other contexts, there is no ambiguity in

                                                 -3-
No. 17-1601, Patrick v. State Farm Fire & Casualty Co.


this case.” Id. at 505. Indeed, rather than holding that “reside,” when used in a homeowner's

policy, encompasses the intent to live in the home in the future, Heniser held that the term

requires actual occupancy. Id. at 510.

       And even had Heniser come out the other way, the challenged jury instruction would not

have misstated the law or prejudiced Patrick. By noting that a person can simultaneously reside

at multiple dwellings, the instruction allowed Patrick to present her theory of the case to the jury.

       In short, the district court crafted a prudent instruction that avoided misstating the law

and still allowed Patrick to present her theory of the case. In this we find no error.

                                                 III.

       For these reasons, we affirm the district court’s judgment.




                                                 -4-